NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0392n.06
                               Filed: May 12, 2005

                                            No. 04-5391

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                 )
                                                          )
          Plaintiff-Appellee,                             )
                                                          )   ON APPEAL FROM THE
v.                                                        )   UNITED STATES DISTRICT
                                                          )   COURT FOR THE WESTERN
WYNILE WALLS,                                             )   DISTRICT OF TENNESSEE
                                                          )
          Defendant-Appellant.                            )



Before:          BOGGS, Chief Judge; ROGERS, Circuit Judge; and SHADUR, District Judge.1

                 PER CURIAM. Defendant-Appellant Wynile Walls (hereinafter Walls) appeals

his conviction, after a jury trial, on six counts of possession of stolen mail, altering postal money

orders, and making a false, fraudulent, and fictitious material statement to postal inspectors. He

contends that the evidence was insufficient to establish his guilt beyond a reasonable doubt. We

affirm.

                                                  I

          On December 7, 2000, Terry Ling, a businessman in Memphis, purchased four postal

money orders and an Express Mail envelope from a postal clerk named Calvin Walls, the

Appellant’s brother, at the United States Postal Service Air Mail Center in Memphis. Ling made



          1
          The Honorable Milton I. Shadur, United States District Judge for the Northern District
of Illinois, sitting by designation.
No. 04-5391
Walls

the money orders out to You Jin, a business in New York City. When he had completed filling

out the forms and sealed the money orders in the envelope, Calvin Walls was no longer

available, and Mr. Ling handed the envelope to another postal clerk. Although the envelope was

registered as entering the Postal Service tracking system, it subsequently disappeared.

       When the now-cashed money orders were located, the payee’s name had been changed

on each. One order was made out to and endorsed by Wynile Walls and listed Wynile Walls’s

driver’s license number. The second was made out to and endorsed by Carl Marshall. A Postal

Service forensic handwriting expert testified that the payees’ names and endorsements on these

two money orders were, with qualified certainty, written by Walls.2 The second money order

also had Walls’s fingerprint on it. The third money order was made out to Tasha White, and the

fourth to Ramona Parker. Walls did not write anything on these two orders.

       The last two money orders were cashed by women who worked as dancers at the Club

Flamingo, where Walls was a manager. According to the testimony of the women, Walls came

to the apartment of one of them, Aundrea Carrick, and asked her to cash a $400 money order.

She testified that the money order was already made out to Tasha White and that she simply

signed her name on the back. The second dancer, Cicely Thomas, was also at Carrick’s

apartment at the time. Carrick picked up a $700 money order, which was lying on a coffee table,


       2
          With regard to the signed endorsements, the forensic expert testified that, “this is not a
full identification as we would describe it, there is a slight uncertainty only because of the extent
of the exemplars did not demonstrate the speed and execution and it was my opinion that he
probably wrote it, however, it is not a full certainty . . . .” However, he further added that it was
his “highest level of opinion” that Walls did print the names of the payees on the front of the
money orders.

                                                -2-
No. 04-5391
Walls

and handed it to Thomas for her to cash. Thomas wrote the name Ramona Parker on the front

and signed her own name on the back. Carrick, Thomas, and Walls then went to two different

post offices, where first Thomas, then Carrick separately cashed their money orders. Carrick

gave $300 back to Walls and kept the $100 he told her she could have for cashing the order.

After cashing her money order, Thomas gave the cash to Walls, who gave her back $200 to pay

off a debt Carrick owed Thomas.

       The defense put on Derek Jackson, formerly a bouncer at the Club Flamingo, who

testified that in December 2000, Walls asked him to watch the Club while he took Carrick to

cash a money order. Jackson also testified that “Checks and money orders, all that come through

the club,” as the means by which patrons paid “for their service through the females.” Jackson

acknowledged that he did not see any money orders at the time.

       According to the testimony of a postal inspector, Walls denied knowing Thomas or

Carrick, though the inspector did not show him their pictures or identify them to Walls by their

respective stage names. The inspector showed Walls the money orders and testified that Walls

“adamantly denied that he had ever cashed a money order in his life.” With regard to the theft of

the money order, the inspector also said that Walls “basically . . . denied the entire thing.”

       Based on this evidence, the jury convicted Walls of three counts of unlawful possession

of a United States Postal Money Order, in violation of 18 U.S.C. § 1708; two counts of falsely

altering a money order, in violation of 18 U.S.C. § 500; and one count of making a false,

fraudulent, and fictitious material statement to a postal inspector, in violation of 18 U.S.C. §

1001. The judge sentenced Walls to three years’ probation and a fine.

                                                -3-
No. 04-5391
Walls

                                                 II

       Walls now contends that the jury had insufficient evidence to find him guilty beyond a

reasonable doubt. We review a sufficiency of the evidence claim de novo, considering “whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979); United States v. Wood, 364 F.3d 704, 716 (6th Cir. 2004).

The Appellant’s burden is very heavy because the reviewing court does not judge the credibility

of witnesses or weigh evidence, and it draws all reasonable inferences in the government’s favor.

United States v. Walls, 293 F.3d 959, 967 (6th Cir. 2002); United States v. Tocco, 200 F.3d 401,

424 (6th Cir. 2000).

       Walls was indicted and convicted for unlawfully possessing the money order on which he

was named as payee, the one that he asked Carrick to cash, and the one that Thomas cashed. To

sustain a conviction under 18 U.S.C. § 1708 for stealing a piece of mail, the Government must

prove (1) that the matter described in the indictment was mail matter, (2) that the mail matter

was stolen, (3) that the defendant knew it was stolen, and (3) that defendant possessed the stolen

mail matter. The evidence demonstrated beyond a reasonable doubt that the Postal Service

money orders had been stolen from the mail. Ling, the original purchaser, bought the money

orders. He had a receipt identifying each money order; the Postal Service tracking system had

the envelope entering the system and then disappearing; and the money orders later turned up,

with different payees’ names written in and in the possession of people other than the original

intended payee.

                                                -4-
No. 04-5391
Walls

       A rational juror could also conclude, based on the circumstantial evidence, that Walls

knew the money orders were stolen. They were originally made out to You Jin, and they were

all placed together in a single envelope. After disappearing from the system, one of the money

orders reappeared with Walls’s name as payee and endorser. The handwriting was identified as

Walls’s. Furthermore, as all of the orders had been placed into the mail together, if Walls knew

that one of them was stolen, a rational juror could reasonably infer that Walls also knew that the

others were stolen. In addition, the jury had sufficient evidence to find that Walls possessed the

money orders. His handwriting was identified on one of them. Carrick testified that Walls gave

her another money order. And although Thomas testified that Carrick, not Walls, handed her the

third money order, she also testified that after she had cashed the money order, she handed the

cash over to Walls.

       Next, Walls was indicted and convicted of falsely altering the money orders that named

himself and Carl Marshall as payees. Under 18 U.S.C. § 500, the government must prove four

elements to sustain a conviction of falsely altering a postal money order: (1) that the document

was a money order; (2) that it was falsely altered; (3) that the alteration was material; and (4)

that the defendant altered the document with intent to defraud. The prosecution produced

evidence that Ling bought four money orders and made them out to You Jin. Based on

handwriting analysis, the Government demonstrated that Walls replaced You Jin’s name with his

own name and that of Carl Marshall, enabling him to cash the checks. These changes

represented false and material alterations. Finally, the evidence was sufficient for the jury to

find that Walls knew the money orders were stolen, so that if he also altered them, he did so with

                                                -5-
No. 04-5391
Walls

intent to defraud.

       Finally, Walls was indicted and convicted of making a false statement representing that

“he had never possessed” the money order on which he had written his own name as payee and

endorser. To sustain a conviction under 18 U.S.C. § 1001(a)(2), the Government must prove

beyond a reasonable doubt that the defendant (1) made a statement; (2) that the statement was

false; (3) that the defendant knew the statement was false; (4) that the false statement was

material; and (5) that the statement relates to “any matter within the jurisdiction of the executive,

legislative, or judicial branch of the Government of the United States.”

       After waiving his right to remain silent, Walls told the postal inspector that he had never

“cashed a money order in his life,” and he denied his involvement in the theft, alteration, and

cashing of the four money orders under investigation. The inspector’s testimony does not state

that Walls specifically denied possessing the money order. However, the postal inspector

testified that he showed Walls each money order and asked him about each one. Coupled with

Walls’s general denial of involvement in the theft, a rational juror could find that Walls did deny

that he possessed the order.

       The remaining elements of Section 1001(a)(2) are easily met by the evidence placed

before the jury. Walls’s handwriting was identified, with a great degree of certainty, on the

money order, and his driver’s license number was also written on the money order. From this a

jury could find that his claim that he did not possess the money order was false and that he knew

it was false. The statement was clearly material because it went to the essence of the crime, and

the statement concerns a U.S. Postal Money Order, making this a matter within the jurisdiction

                                                -6-
No. 04-5391
Walls

of the Executive Branch, and meeting the last prong of the statute.

                                               III

       For the foregoing reasons, we AFFIRM Walls’s conviction on all counts.




                                               -7-